RESPONSE TO AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Applicant’s request for continued examination, claim amendments, and remarks filed on 5/5/2022 have been received. In the response filed on 5/5/2022, claims 1, 2, 8, 15, and 31 were amended; and claims 34 and 35 were added. 
Claims 1, 2, 5, 8, 15, 31, 32, 34, and 35 are pending. 
Claims 3, 4, 6, 7, 9-14, 16-30, and 33 are canceled. 
Claim 35 is withdrawn from consideration. 
Claims 1, 2, 5, 8, 15, 31, 32, and 34 are rejected. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/5/2022 has been entered.

Election/Restrictions
Newly submitted claim 35 is withdrawn from consideration as being drawn to a non-elected invention. 
Applicants cannot applicant cannot switch inventions in an RCE. See 37 CFR 1.145 and MPEP 819.
In the amendments filed on 5/5/2022, Applicant added new claim 35 that recites forming the bee feed into a patty.
Applicant expressly elected examination on the claims dawn to a method of feeding a bee a powder. A Requirement for Restriction/Election was mailed on 8/18/2021. The requirement identified two Groups of invention. Group I was drawn to a method of feeding a bee a powder. Group II was drawn to a bee feed patty. In the response filed on 10/18/2021, Applicant elected examination on Group I. 
Additionally, Applicant has received an action on the merits for the originally presented invention and elected invention. Since applicant has received an action on the merits for the originally presented and expressly elected invention, this invention has been expressly and constructively elected by original presentation for prosecution on the merits. 
Accordingly, claim 35 is withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 1 recites “step for minimally processing the yeast biomass to a powder such that damage done to proteins in the yeast biomass is minimized and such that the yeast biomass is preferred for consumption by honeybees as compared to fermented products that are not minimally processed”.
The claim limitation uses the term “step” for performing a claimed function (minimally processing the yeast biomass to a powder). The term “step” is modified by functional language (for minimally processing the yeast biomass to a powder). The term “step” is not modified by sufficient structure, material, or acts for performing the claimed function. Therefore, the claim 1 limitation is construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
Claim 34 recites “wherein the step for minimally processing the yeast biomass is less than 150°C”. 
The claim limitation uses the term “step” for performing a claimed function (minimally processing the yeast biomass to a powder). The term “step” is modified by claims 1’s functional language (for minimally processing the yeast biomass to a powder). The term “step” is not modified by sufficient structure, material, or acts for performing the claimed function. Therefore, the claim 34 limitation is construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim Rejections - 35 USC § 112
Rejections under 35 U.S.C. 112(b)/ pre-AIA  35 U.S.C. 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 2, 5, 8, 15, 31, 32, and 34 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite because the limitation “step for minimally processing the yeast biomass to a powder such that damage done to proteins in the yeast biomass is minimized and such that the yeast biomass is preferred for consumption by honeybees as compared to fermented products that are not minimally processed” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Specification
The paragraphs disclosing minimal processing are copied below (emphasis added): 
[0012] The derivative of the com steep liquid may also be minimally processed such that proteins and/or other components in the derivative of the com steep liquid are minimally heat damaged.
[0021] In a further embodiment, the derivative of the com steep liquid is a yeast biomass grown on media comprising a com steep liquid. The yeast biomass may be used to produce ethanol and may be minimally processed into a dry form, such as a powder. Such yeast biomass may be referred to herein as PROPLEX DY.
[0027] In an additional embodiment, the insect feed of the present invention includes a fermentation biomass grown on a media comprising a liquid derived from a com steeping process. In one embodiment, the fermentation biomass is substantially free of com gluten. Such fermentation biomass may be dried using minimal heat or for a minimal amount of time. The fermentation biomass may be selected from the group consisting of yeast, distiller's yeast, brewer's yeast, biomass from a commercial amino acid biomass, citric acid presscake, glutamate biomass, threonine biomass, lysine biomass, a microbial biomass, or other biomass grown on a media derived from a com steeping process.
[0049] The various fermented products of the present invention are typically "minimally" processed and, thus, retain a "fermented characteristic" similar to that of bee bread. Minimally processed means that the product is not subjected to various processes including being subjected to high heat (i.e., temperatures less than 200°C, 190°C, 180°C, 170°C, 160°C, 150°C, 140°C, 130°C, 120°C, 110°C, or 100°C), centrifugation, drying, or other processing condition. For instance, the fermented products of the present invention are dried at lower temperatures or for short amounts of time and are thought to retain the fermented characteristic as compared to other fermented products, such as yeast products, which are dried and/or processed at harsher temperatures or other conditions. The "minimal" processing means that the amount of heat damage done to proteins in the fermented products is minimized.

Discussion
35 U.S.C. 112(f) states that a claim limitation expressed in step-plus-function language "shall be construed to cover the corresponding structure…described in the specification and equivalents thereof." If one employs means plus function language in a claim, one must set forth in the specification an adequate disclosure showing what is meant by that language. If an applicant fails to set forth an adequate disclosure, the applicant has in effect failed to particularly point out and distinctly claim the invention as required by the 35 U.S.C. 112(b). MPEP 2181 II. 
The proper test for meeting the definiteness requirement is that the corresponding structure (or material or acts) of a step-plus-function limitation must be disclosed in the specification itself in a way that one skilled in the art will understand what structure (or material or acts) will perform the recited function. MPEP 2181 II. A. 
Merely restating a function associated with a means-plus-function limitation is insufficient to provide the corresponding structure for definiteness. MPEP 2181 IV. 
The specification defines “minimally processed” only be defining what it is not. Paragraph 0049 states, “Minimally processed means that the product is not subjected to various processes including being subjected to high heat (i.e., temperatures less than 200°C, 190°C, 180°C, 170°C, 160°C, 150°C, 140°C, 130°C, 120°C, 110°C, or 100°C), centrifugation, drying, or other processing condition” (emphasis added).
The acts that are not done include “other processing condition”. “Other processing condition[s]” encompass non-specific and undisclosed conditions. As such, the definition of “minimally processed” excludes unknown (undisclosed) processing conditions. 
The specification discloses acts that are not done; however, the specification fails to disclose what structure (or material or acts) will perform the recited function. As such, one skilled in the art at the time the invention was filed would not understand what structure (or material or acts) will perform the recited function.

Reply
Applicant may:
Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 34 is indefinite because the meaning of the phrase “wherein the step for minimally processing the yeast biomass is less than 150°C” is unclear. As discussed in the other 35 USC 112 rejections, the “step for” phrase fails to identify a corresponding structure, material, or act for performing the claimed function. It is not clear what structure, material, or act is done at “less than 150°C”. For example, what manipulative step is performed at “less than 150°C”? In other words, it is not clear what structure, material, or act claim 34’s “step for minimally processing the yeast biomass is less than 150°C” defines. 
Claims not specifically discussed are rejected due to their dependence on one or more of the above claims. 

Rejections under 35 U.S.C. 112(a)/ pre-AIA  35 U.S.C. 112, first paragraph
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5, 8, 15, 31, 32, and 34 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." To satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon "reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter." MPEP 2163. While there is no in haec verba requirement, newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure. MPEP 2163.
The specification does not convey to one having ordinary skill in the art at the time of filing the invention that the inventor was in possession of the invention as presently claimed. MPEP 2163. 

Issue #1: “ingredients and nutrients that targets known nutrients for bees”
Claim interpretation
Claim 1 recites “wherein the bee feed comprises ingredients and nutrients that targets known nutrients for bees”. 
Claim 1 encompasses both ingredients and nutrients that targets nutrients for bees known to those skilled in the art that at the time of filing, and ingredients and nutrients that targets nutrients for bees that may be discovered after the time of filing. 
Written description discussion
	Since claim 1 encompasses ingredients and nutrients that are were not known to those skilled in the art that at the time of filing, the limitation represents new matter. 
The new matter must be deleted from the claims. 

Issue #2: “step for minimally processing the yeast biomass to a powder such that damage done to proteins in the yeast biomass is minimized and such that the yeast biomass is preferred for consumption by honeybees as compared to fermented products that are not minimally processed” (claim 1) and “wherein the step for minimally processing the yeast biomass is less than 150°C” (claim 34)
Claim interpretation
As discussed above, the limitations are construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
Written description discussion
A mere restatement of function in the specification without more description of the means that accomplish the function fails to provide adequate written description. MPEP 2181 IV. 
As discussed in the 35 USC 112(b) rejections, one skilled in the art will not understand what structure (or material or acts) will perform the recited function.
The specification defines “minimally processed” only be defining what it is not. Paragraph 0049 states, “Minimally processed means that the product is not subjected to various processes including being subjected to high heat (i.e., temperatures less than 200°C, 190°C, 180°C, 170°C, 160°C, 150°C, 140°C, 130°C, 120°C, 110°C, or 100°C), centrifugation, drying, or other processing condition” (emphasis added).
The acts that are not done include “other processing condition”. “Other processing condition[s]” encompass non-specific and undisclosed conditions. As such, the definition of “minimally processed” excludes unknown processing conditions. 
The specification discloses acts that are not done; however, the specification fails to disclose what structure (or material or acts) will perform the recited function. As such, the specification does not convey with reasonable clarity to those skilled in the art that, as of the filing date sought, the application was in possession of the presently claimed invention. 
As such, the limitation “step for minimally processing the yeast biomass to a powder such that damage done to proteins in the yeast biomass is minimized and such that the yeast biomass is preferred for consumption by honeybees as compared to fermented products that are not minimally processed” (claim 1) and “wherein the step for minimally processing the yeast biomass is less than 150°C” (claim 34) add new matter to the claims. 
The new matter must be deleted from the claims. 
Claims not specifically discussed are rejected due to their dependence on one or more of the above claims. 

Examiner’s Comments
As discussed in the 35 USC 112 rejections above, the claims are replete with 35 USC 112 first and second paragraph issues. See MPEP 2143.03 and in particular, In re Wilson, 424 F.2d 1382, 165 USPQ 494; and In re Steele, 305 F.2d 859,134 USPQ 292 cited therein. All words in a claim must be considered in judging the patentability of that claim against the prior art. If no reasonably definite meaning can be ascribed to certain terms in the claim, the subject matter does not become obvious-the claim becomes indefinite. In re Wilson, 424 F.2d 1382, 165 USPQ 494. Rejections under 35 USC § 102 and 103 should not be based upon considerable speculation as to the meaning of the terms employed and assumptions as to the scope of the claims when the claims are not definite. See, In re Steele, 305 F.2d 859, 862, 134 USPQ 292, 295 (CCPA 1962). At this time, the examiner is unable to make a reasonable interpretation of the claimed invention.

Response to Arguments
Applicant's arguments filed on 5/5/2022 have been considered but are moot in view of the new grounds of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571)270-7372. The examiner can normally be reached M-F, 9 am-4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter A Moore/Primary Examiner, Art Unit 3619